Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. Patent 7,254,330 B2) in view of Dallesasse (U.S. Patent Application Pub. 2008/0095541 A1).
Regarding claim 1, Pratt et al. teaches in FIG. 3 an optical transceiver comprising: a first port (the port connecting WDM 214 to cross-connection unit 22 via signal 216) which accommodates an optical cable (the connection between cross-connection unit 22 and OLT 24 is a fiber connection 62; it is reasonable or obvious to assume that the connection between cross-connection unit 22 and WDM 214 is also a fiber connection) through which an upstream optical signal in which a reception wavelength optical signal according to a first standard and a reception wavelength optical signal according to a second standard coexist (Pratt et al. teaches in col. 7, line 50 that the signal 216 comprises a CWDM standard and a baseline standard), and a downstream optical signal, in which a transmission wavelength optical signal according to the first standard and a transmission wavelength optical signal according to the second standard coexist, are transmitted; a second port (the port connected to OLT 24) which accommodates an optical cable (the connection between cross-connection unit 22 and OLT 24 is a fiber connection 62; it is reasonable or obvious to assume that the connection between WDM 214 and CWDM OLT 210 is also a fiber connection) through which the reception wavelength optical signal according to the second standard and the transmission wavelength optical signal according to the second standard are transmitted; a coexistence element (WDM 214) which divides an optical path of the reception wavelength optical signal according to the first standard and the reception wavelength optical signal according to the second standard which are received through the optical cable accommodated in the first receptacle, transmits the reception wavelength optical signal according to the second standard through the optical cable accommodated in the second port, changes an optical path of the transmission wavelength optical signal according to the second standard received through the optical cable accommodated in the second receptacle, and transmits the transmission wavelength optical signal according to the second standard through the optical cable accommodated in the first receptacle; and a first standard optical signal converter which photoelectrically converts the reception wavelength optical signal according to the first standard transmitted from the coexistence element into a first electrical signal and transmits the first electrical signal externally, and electro-optically converts a second electrical signal for data to be transmitted to the transmission wavelength optical signal according to the first standard (FIG. 3 shows the detailed structure of OLT 24 in the lower part of central office 16; the same structure is applicable to the OLT 24 that is connected to the WDM 214; Pratt et al. teaches in col. 4, lines 28-31 optical-electrical converter (OEC) 58, and an optical-electrical converter 60; Pratt et al. teaches in col. 4, lines 30-35 that the downstream/upstream electrical signals are connected to the public telephone network which is external to the transceiver; it is also obvious to apply the teaching of OLT 24 to the CWDM OLT 210 because OLT 210 is an OLT except that it operates at a different wavelength and has wider bandwidth. Therefore, it is obvious that CWDM OLT also contains optical-electrical converter and electrical-optical converter). The difference between Pratt et al. and the claimed invention is that Pratt et al. does not teach receptacle for each of the first port and second port. Dallesasse teaches in FIG. 2 that optical transceiver and associated optical/electrical components can be housed in a modular package using receptacle for fiber connection. One of ordinary skill in the art would have been motivated to combine the teaching of Dallesasse with the system of Pratt et al. because using receptacles for fiber connection makes it easy to change the connection such as moving the equipment around, changing a fiber cable with different length.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use receptacles for fiber connection, as taught by Dallesasse, in the system of Pratt et al. Furthermore, in FIG. 2 of Pratt et al. the WDM 214 and the OLT 24 can be combined to read on the instant claim because it has been held that the use of a one-piece construction instead of the structure disclosed in Pratt et al. as two modules would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claims 6 and 10 are rejected based on the same reason as that for rejecting claim 1.
Claim(s) 2, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. and Dallesasse as applied to claims 1, 6 and 10 above, and further in view of Mosti et al. (U.S. Patent Application Pub. 2021/0396933 A1) and Yuan (U.S. Patent Application Pub. 2014/0355984 A1).
Pratt et al. and Dallesasse have been discussed above in regard to claims 1, 6 and 10. Regarding claim 2, Dallesasse further teaches in FIG. 2 a housing and Pratt et al. teaches in FIG. 3 WDM filter. The difference between Pratt et al. and Dallesasse and the claimed invention is that Pratt et al. and Dallesasse do not teach using mirrors to change the direction of optical signal path. However, it is well known in the art to use mirrors for changing the direction of light propagation. For example, Mosti et al. teaches in FIG. 2 mirror 112 for changing the light so that light of particular wavelength reflected by filter 110 or 114 are directed between ports 102 and 202; Yuan teaches in FIG. 12 using mirrors 28a and 28b to direct light between ports associated with fiber 38 and block 68. One of ordinary skill in the art would have been motivated to combine the teaching of Mosti et al. and Yuan with the modified system of Pratt et al. and Dallesasse because changing the direction of light path allows the positioning of the receptacles in convenient places.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mirrors to direct the light path between the first and second receptacles, as taught by Mosti et al. and Yuan, in the modified system of Pratt et al. and Dallesasse.
Claim(s) 3-5, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. and Dallesasse as applied to claims 1, 6 and 10 above, and further in view of Perry et al. (U.S. Patent Application Pub. 2021/0281347 A1).
Pratt et al. and Dallesasse have been discussed above in regard to claims 1, 6 and 10. The difference between Pratt et al. and Dallesasse and the claimed invention is that Pratt et al. and Dallesasse do not teach that the first standard is XGS-passive optical network (XGS-PON) standard, and the second standard is Gigabit-capable Passive Optical Network (G-PON) standard. First, the architecture of Pratt et al. uses WDM and capable of supporting any two different PON standards. Furthermore, Perry et al. teaches in FIG. 3A a passive optical network comprising GPON OLT 114 and XGS-PON OLT 118 and a multiplexer SFCM 131 (equivalent to WDM 214 of FIG. 3 of Pratt et al.). One of ordinary skill in the art would have been motivated to combine the teaching of Perry et al. with the modified system of Pratt et al. and Dallesasse because XGS-PON and GPON are ITU-T standards (see G.984 and G.9807).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use XGS-PON and GPON as the first and second standards, as taught by Perry et al., in the modified system of Pratt et al. and Dallesasse.
Regarding claims 3-4, 9 and 13, Perry et al. teaches in FIG. 4 that the XGS-PON uses 1270 nm for upstream traffic and around 1577 nm for downstream traffic, while GPON uses 1310 for upstream traffic and 1490 for downstream traffic.
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 9 of the Remarks, “independent claim 1 recites that an optical transceiver which allows one optical signal (i.e., the reception wavelength optical signal according to the second standard) to be transmitted through a receptacle (i.e., the second receptacle); and another optical signal (i.e., the reception wavelength optical signal according to the first standard) to be photoelectrically converted into a (first) electrical signal and transmitted externally. None of the cited references teaches or suggests these claimed features.” The Examiner disagrees. Pratt et al. teaches in col. 4, lines 28-31 optical-electrical converter (OEC) 58, and an optical-electrical converter 60; Pratt et al. teaches in col. 4, lines 30-35 that the downstream/upstream electrical signals are connected to the public telephone network which is external to the transceiver. Since the CWDM OLT is also an OLT except that it operates at a different wavelength and has wider bandwidth, it is obvious that the CWDM OLT can also contain optical-electrical converter and electrical-optical converter. In fact, Pratt et al. teaches in col. 8, lines 7-9 that the CWDM OLT 204 provides baseline telephony/data service, which is also provide by the baseline OLT 24.
The Applicant argues on page 10 of the Remarks, “Pratt fails to teach or suggest an optical transceiver which allows one optical signal (i.e., the reception wavelength optical signal according to the second standard) to be transmitted through a receptacle (i.e., the second receptacle); and another optical signal (i.e., the reception wavelength optical signal according to the first standard) to be photoelectrically converted into a (first) electrical signal and transmitted externally.” The argument is not persuasive. As discussed above, Pratt et al. teaches in col. 4, lines 28-31 optical-electrical converter (OEC) 58, and an optical-electrical converter 60; Pratt et al. teaches in col. 4, lines 30-35 that the downstream/upstream electrical signals are connected to the public telephone network which is external to the transceiver.
The Applicant argues on page 12 of the Remarks, “Applicant respectfully submits that the Office Action's arbitrary combination of the WDM multiplexer 214 with the baseline optical line termination (OLT) unit 24 is an impermissible hindsight because the Office Action relies on information gleaned solely from Applicant's specification.” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues on pages 12-13 of the Remarks, “No suggestion or teaching is provided in Dallesasse which leads to an optical transceiver which allows one optical signal to be transmitted through a receptacle; and another optical signal to be photoelectrically converted into an electrical signal and transmitted externally.” The argument is not persuasive. Dallesasse teaches in the abstract that the transceiver provides electrical-optical and optical-electrical conversion capabilities. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl27 November 2022



/SHI K LI/Primary Examiner, Art Unit 2637